DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2017/084281 filed 12/22/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 16207039.5 filed 12/28/2016, which papers have been placed of record in the file.  
Claims 1-15 are pending. 


Claim Objections

Claim 15 is objected to because of the following informalities:  
Claim 15 appears to have been inadvertently missing the same limitations as in claim 1 since it appears to have been cut off. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends on itself. It appears Applicant may have intended claim 7 to depend on claim 6. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seidel et al. (US 2011/0135934)
	Regarding claim 1: Seidel is directed to a composite part containing
(i) a carrier made of a thermoplastic composition containing at least the following constituents 
	A) 65 to 90 parts by wt. at least one polymer chosen from the group of polycarbonates, polyester carbonates, and polyesters. 
	B) 10 to 35 parts by wt. of a rubber modified vinyl (co)polymer containing
		B.1) one or more graft polymers of 

			B.1.2 5 to 95 wt% of a graft base of one or more rubber like graft substrates, e.g. diene rubbers, EP(D)M rubbers. 
		B.2) One or more rubber free (co)polymers of at least one vinyl monomer ([0164])
Wherein the polymer chains formed from the monomers B.1.1 are chemically bonded to the graft substrate B.1.2 or are enclosed in the graft substrate ([0158] Seidel).
	C) 0-30 parts by wt% of one or more polymer additives (see claim 1 Seidel) and 
(ii) at least one single or multi-ply coating. 
Seidel doesn’t specifically mention a layer which is 5-10 µm below the interface of the carrier (i) with the coating (ii) wherein the carrier (i) has a phase structure which is characterized in that the rubber modified vinyl (co)polymer of component B) is present in the component A) dispersed in phases having a respective ratio of geometric extent parallel to the melt flow during thermoplastic production of the carrier to geometric extent perpendicular to the carrier surface determined by the transmission electron microscopy after OsO4/RuO4 double contrasting < 10. 
However, the composite part produced in Seidel is substantially identical to the composite part produced in the instant invention. Specifically, the polycarbonate granular material resulting from the compounding is provided on an injection-moulding machine at a melting temperature of 260°C and a tool temperature of 80°C in order to 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Further, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Therefore, Seidel provides a prima facia case of anticipation or obviousness of a composite part of claim 1, containing a layer 5 to 10 um below the interface of the substrate (i) to the coating (ii), and which has a phase structure such that the rubber-modified vinyl(co)polymer according to component B) is present in component A) dispersed in phases with a ratio of geometric extent parallel to the melt flow direction during thermoplastic production of the substrate to geometric extent perpendicular to the substrate surface of <10, determined by transmission electron microscopy according to Os04/Ru04 double contrasting.
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 2: The coating is a polyurethane coating. 
Regarding claim 3: Component A includes an aromatic polycarbonate.
Regarding claim 4: Component B includes mixtures of B.1 and B.2 a rubber free vinyl (co)polymer ([0138]). 
Regarding claim 5: Example 4 carrier contains 71% by weight A), 24.1% by weight B), and 0.85 wt% C. 
Regarding claim 6: The coating is a compact layer and includes a lacquer ([0052]-[0055]).
Regarding claims 8-11: The claimed component C is taught at [0171]. Further, an amount of 0 wt% of components C is well within the scope of Seidel.
Regarding claim 12: Example 4 consists of components A, B, and C. 
Regarding claims 13-14: The polycarbonate granular material resulting from a first step of compounding via an injection-moulding machine in order to produce the substrate moulded part. After the substrate has solidified, two reactive components of the polyurethane coating system are applied using the RIM system (equivalent to a 2K RIM direct coating process). 
Regarding claim 15: Seidel doesn’t specifically mention a layer which is 5-10 µm below the interface of the carrier (i) with the coating (ii) wherein the carrier (i) has a phase structure which is characterized in that the rubber modified vinyl (co)polymer of component B) is present in the component A) dispersed in phases having a respective ratio of geometric extent parallel to the melt flow during thermoplastic production of 
However, the composite part produced in Seidel is substantially identical to the composite part produced in the instant invention. Specifically, the polycarbonate granular material resulting from the compounding is provided on an injection-moulding machine at a melting temperature of 260°C and a tool temperature of 80°C in order to produce the substrate moulded part. After the substrate has solidified, two reactive components of the polyurethane coating system are applied using the RIM system. The composite adhesion between the substrate formed of polycarbonate composition and polyurethane skin is 1.1 N/mm, determined by a roll peel test according to DIN 53357 A with a test speed of 100 mm/min (table 1). The composite component disclosed in example 4 contains all components as defined in independent (product) claim 1 of the present application, with corresponding content. Furthermore, the composite component is produced in that the substrate is applied in a first method step using an injection moulding process, and in a second method step the surface coating is applied, according to independent (method) claim 13 of the present application. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Further, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Therefore, Seidel provides a prima facia case of anticipation or obviousness of a composite part of claim 1, containing a layer 5 to 10 um below the interface of the substrate (i) to the coating (ii), and which has a phase structure such that the rubber-modified vinyl(co)polymer according to component B) is present in component A) dispersed in phases with a ratio of geometric extent parallel to the melt flow direction during thermoplastic production of the substrate to geometric extent perpendicular to the substrate surface of <10, determined by transmission electron microscopy according to Os04/Ru04 double contrasting.
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel.
Regarding claim 7: The compact lacquer layer can have a thickness of not more than 500 µm, namely 1 µm to 20 cm. While a specific compact lacquer layer having a specific thickness of not more than 500 µm, a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). In the present case, both Seidel as well as the present invention are directed to analogous art, i.e. injection . 


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel as applied to claim 1 above, and further in view of Kazuyoshi et al. (JP 2014/025037).
	Regarding claims 9-11: As an initial matter, claim 9 further limits component C to include a phase compatibilizer. However, claim 1 allows for 0 wt% of component C, and therefore an amount of 0 wt% compatibilizer are well within the scope of Seidel. In the interests of compact prosecution, the following limitations of claims 9-11 are addressed. 
Seidel lists a large variety of optional additives, although doesn’t specifically mention a phase compatibilizer. 
	Kazuyoshi is directed to a mixture of polycarbonate and acrylic resins, including a phase compatibilizer of a polycarbonate based graft copolymer comprising component A polycarbonate and blocks of component B.2, e.g. a vinyl (co)polymer (p. 5 3rd paragraph Kazuyoshi). One skilled in the art would have been motivated to have included a phase compatibilizer of Kazuyoshi in Seidel since it improved compatibility between the polycarbonate resin and (meth)acrylic resin (p. 1 3rd paragraph and p.5 3rd paragraph Kazuyoshi). Therefore, it would have been obvious to one skilled in the art at 
	The carrier is produced by an injection molding process and the coating is a polyurethane coating, as discussed previously. 

	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764